05/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0657


                                          DA 21-0657


 STATE OF MONTANA,                                                                    o
                                                                                MAY       2022
                                                                              Bowen Greenwood
             Plaintiff and Appellee,                                        Clerk of Suprerne Court
                                                                               State of Montana

       v.                                                           ORDER

 DANIEL E. NEWBY,

             Defendant and Appellant.



       Appellant Daniel E. Newby has filed a third motion for a 60-day extension of time
within which to file his opening brief.
       Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant's motion for extension is GRANTED.
Appellant has until July 8, 2022, within which to file his opening brief.
                      1
                      4/-(1=...
      DATED thisk—, day of May, 2022.
                                                 For the Court,